In this document, “[***]” indicates that confidential materials have been
redacted from this document and filed separately with the Securities and
Exchange Commission.




Exhibit 10.7
Manufacture and Supply Agreement
This Manufacture and Supply Agreement (the “Agreement”) is entered into and made
effective as of this 1st day of January 2018 (the “Effective Date”), by and
between:
1.
Cayman Chemical Company, Incorporated, a Colorado Corporation licensed to do
business in Michigan, whose registered office is located at 1180 E. Ellsworth
Road, Ann Arbor, Michigan, 48108, USA (hereinafter referred to as “Cayman”); and

2.
Aerie Distribution, Incorporated, a corporation organized under the laws of
Delaware, USA, and a wholly-owned subsidiary of Aerie Pharmaceuticals,
Incorporated, having a place of business at 4301 Emperor Blvd., Suite 400B,
Durham, NC 27703, USA (hereinafter referred to as “Aerie”),

each a “Party” and together the “Parties”.
RECITALS
WHEREAS, Cayman is a worldwide manufacturer of active pharmaceutical ingredients
(“APIs”); and
WHEREAS, Aerie and its Affiliates desire to produce formulated drugs for various
markets, utilizing APIs manufactured by Cayman; and
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Parties hereto agree as follows:
ARTICLE 1.0
DEFINITIONS

1.1.
“Affiliate” shall mean any corporation or non-corporate business entity which
controls, is controlled by, or is under common control with a party to this
Agreement. A corporation or non-corporate business entity shall be regarded as
in control of another corporation if it owns, or directly or indirectly
controls, at least fifty (50%) percent of the voting stock of the other
corporation, or: (i) in the absence of the ownership of at least fifty (50%)
percent of the voting stock of a corporation; or (ii) in the case of a
non-corporate business entity, or non-profit corporation if it possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation or non-corporate business entity, as
applicable. A corporation or non-corporate business entity shall also be
regarded as in control of another corporation if in any country where local law
will not permit foreign equity participation of a majority, ownership, or
control, directly or indirectly, of the maximum percentage of such outstanding
stock or voting rights permitted by local law.

1.2.
“API” shall mean the Active Pharmaceutical Ingredient manufactured as identified
in Exhibit A.

1.3.
“Certificate of Analysis (COA)” is a listing of all results for tests conducted
on samples of a batch of API compared to the Specifications defined by Aerie,
listed in regulatory applications, and applicable compendia.

1.4.
“CGMP” shall mean the current Good Manufacturing Practices promulgated by the
FDA, ICH, European Commission (Eudralex - Volume 4, Parts II and III as
applicable to non-sterile active substances), Health Canada, and PMDA as amended
from time to time. CGMP shall also include good manufacturing practice
regulations promulgated by a Regulatory Authority in a Territory added to this
Agreement after the Effective Date of this Agreement, solely to the extent Aerie
or its designee has provided access to written copies of such regulations to
Cayman prior to Cayman’s manufacturing of Product under this Agreement. Copies
of all regulations shall be in the English language.



1



--------------------------------------------------------------------------------




1.5.
“Date of Manufacture” shall be as notated in the applicable step of the executed
master batch record for the batch and as recorded on the COA.

1.6.
“Facility” or “Facilities” shall mean Cayman’s US facility located at 1180 E.
Ellsworth Road, Ann Arbor, MI, 48108, USA.

1.7.
“FDA” shall mean the United States Food and Drug Administration, and any
successor entity thereto.

1.8.
“Gross Negligence” shall mean conduct that evinces a reckless disregard for or
indifference to the rights of others, risk with respect to loss of Product, or
lack of adherence to CGMP or approved procedures (e.g., MBRs or approved
standard operating procedures).

1.8.1.
For the avoidance of doubt the following examples are considered to be Gross
Negligence: (i) lack of proper care in handling materials, such as the placement
of material in an unstable location resulting in a spill and subsequent loss and
(ii) not following the master batch record instructions, such as the addition of
incorrect material during execution of a MBR resulting in unrecoverable loss.

1.9.
“Health Canada” shall mean the Therapeutic Products Directorate of Canada, and
any successor entity thereto.

1.10.
“ICH” shall mean the International Council for Harmonization of Technical
Requirements for Pharmaceuticals for Human Use, and any successor entity
thereto.

1.11.
“Intellectual Property (IP)” shall mean any patents, utility models, trademarks,
service marks, rights in designs, copyrights, rights in databases, and rights in
know-how (whether or not any of these is registered or capable of registration
and including applications for registration of any such thing), and all other
similar rights or forms of protection of a similar nature or having equivalent
or similar effect to any of these which may subsist anywhere in the world.

1.12.
“Intermediate” shall mean an Intermediate manufactured during the process of
manufacturing the Product and shall be produced according to CGMP and
manufactured using an appropriately validated process.

1.13.
“Latent Defect” shall mean a defect that was not identifiable or knowable using
reasonable means of analysis. Latent Defect does not include inherent properties
of the Product.

1.14.
“Marketing Application” shall mean an application for marketing authorization
which has not yet been approved by the FDA or other Regulatory Authority,
including without limitation, FDA Investigational New Drug Application (IND),
FDA New Drug Application (NDA), FDA Abbreviated New Drug Application (ANDA), and
other similar marketing applications and/or supplements to approved applications
promulgated by Regulatory Authorities in any jurisdiction.

1.15.
“Marketing Authorizations” shall mean any approved application for marketing
authorization, including without limitation, IND, NDA, ANDA (as such terms are
used by the FDA), and other similar marketing authorizations promulgated by
Regulatory Authorities in any jurisdiction.

1.16.
“MBR” shall mean a master batch record for manufacturing and packaging of the
Product that is adequate to comply with the applicable requirements and
standards of such regulatory agencies and health authorities to which Aerie
shall submit their US NDA or comparable application in other jurisdictions.

1.17.
“Minimum Purchase Requirements” shall mean the minimum quantity of Product
purchased by Aerie by Year as indicated in Exhibit B.

1.18.
“PMDA”“ shall mean the Japanese Pharmaceuticals and Medical Devices Agency, and
any successor entity thereto.



2



--------------------------------------------------------------------------------




1.19.
“Ph Eur” shall mean European Pharmacopoeia.

1.20.
“Product” shall mean the API identified in Exhibit A and produced according to
CGMP and manufactured using an appropriately validated process.

1.21.
“Quality and Technical Agreement (QTA)” shall mean the current quality and
technical agreement with an effective date of 07 Jan 2016 and any amendments or
successive agreements thereto.

1.22.
“Regulatory Authority” shall mean the FDA and any other applicable authority
within a Territory involved in regulating any aspect of the development,
manufacture, market approval, sale, distribution, packaging, or use of the Aerie
APIs or drug products formulated therewith.

1.23.
“Specifications” shall mean the particulars as to composition, quality, and
other characteristics for the Product as referenced in Exhibit A hereto, as may
be amended from time to time by mutual agreement of the Parties.

1.24.
“Territories” shall mean the United States of America, Canada, Europe, Japan,
and any other region or country which Aerie may propose in writing to add to
this Agreement with Cayman’s written consent, such consent not to be
unreasonably withheld.

1.25.
“USP” shall mean United States Pharmacopoeia.

1.26.
“Willful Misconduct” shall mean when a person intentionally acts or fails to act
knowing that (his, her) conduct will probably result in injury, damage, or loss
of starting material, Intermediate, or Product.

1.26.1.
For the avoidance of doubt the following examples are considered to be Willful
Misconduct: (i) intentional addition of incorrect material and (ii) failure to
clean a spill resulting in a slip and fall and subsequent loss.

1.27.
“Year” shall mean calendar year commencing on January 1 and ending December 31.

ARTICLE 2.0    SUPPLY
2.1
Supply. Cayman shall supply to Aerie quantities of the Product ordered by Aerie
within the Territory from time to time in accordance with this Agreement and the
forecasts provided in Section 2.3. Without limiting the foregoing, Cayman shall
at all times maintain facilities to manufacture the Product as described in the
MBR.

2.1.1.
All Product shall be manufactured at and supplied from the Facility.

2.1.2.
The Product shall be supplied in packages as described in Section 2.7 containing
the amounts as designated on Aerie’s order.

2.1.3.
Quantities of Product to fulfill an order should come from the most recent
single batch of Product. If multiple batches are required to fulfill an order
amount, the Date of the Manufacture for the applicable batches cannot be
separated by more than ninety (90) days.

2.2.
Orders. Quantities of the Product will be supplied by Cayman pursuant to
purchase orders submitted by Aerie to Cayman as stipulated in Section 2.3.

2.2.1
The quantities ordered shall be set according to the binding forecasts as
indicated in Section 2.3.1 and shall fulfill the Minimum Purchase Requirements
(Exhibit B).

2.2.2.
Cayman agrees to accept Aerie’s purchase orders for the Product, provided that
the purchase order is in accordance with the Binding Forecast and other
stipulations of this



3



--------------------------------------------------------------------------------




Agreement and provides for a lead time of not less than one hundred twenty (120)
days with planned order fulfillment in the month of December.
2.2.2.1.
Cayman’s obligation to supply within this lead time period shall be limited to
those quantities included in the binding forecast.

2.2.2.2.
Cayman shall not be penalized for order fulfillment in advance of the date
requested in the purchase order.

2.2.3.
Aerie agrees to accept the total quantity of the Product manufactured in a given
single batch, provided that scale of the applicable manufacturing campaign was
targeted based on the quantity in the purchase order based on the yield range
for the step.

2.3.
Forecasts. The non-binding and binding forecasts shall be updated by Aerie
within five (5) business days of the first calendar day of each month. The total
Binding Forecast and Non-Binding Forecast will be for an eighteen (18) month
period.

2.3.1.
Binding Forecasts. Beginning 01May2018, Aerie will provide to Cayman a binding
six (6) month forecast starting from the end of the previous period. The binding
six (6) month forecast will set forth desired fulfillment dates with quantities
that Aerie will be obligated to buy according to the Minimum Purchase
Requirements (Exhibit B) and Cayman will be obligated to supply.

2.3.2.
Non-Binding Forecasts. Aerie will provide to Cayman a non-binding twelve (12)
month forecast starting from the end of the period in the Binding Forecast. The
non-binding twelve (12) month forecast will assist Cayman in planning and
capacity allocation.

2.3.3.
Aerie may request the acceleration of an order in advance of the fulfillment
dates as specified in the Binding Forecast (Section 2.3.1) or the accepted
purchase order; in this event Cayman shall use all commercially reasonable
efforts to fulfill this request. If Cayman successfully meets the amended
fulfillment date, a [***] premium shall be applied to the applicable Pricing in
Exhibit B for the specific quantity ordered.

2.4.
Form of Orders. Aerie’s orders shall be made pursuant to a written purchase
order which is in a form acceptable to Cayman, and shall provide for shipment in
accordance with reasonable fulfillment and delivery schedules specified in such
purchase order, it being acknowledged and agreed that a fulfillment and delivery
schedule specifying delivery [***] days or more from the date of the purchase
order (or such shorter time as the Parties may reasonably agree in the
circumstances) shall be considered reasonable. Purchase orders may be submitted
by Aerie (or an Affiliate thereof) on behalf of itself or its Affiliates.
Purchase orders shall include at minimum:

2.4.1.
PO number

2.4.2.
Quantity

2.4.3.
Target Fulfillment Date

Cayman shall provide a written order acknowledgement form within five (5)
business days from receipt of Aerie’s purchase order confirming the quantities
and fulfillment date for the order, including whether Cayman will be able to
fill any amounts of such order in excess of the quantities that Cayman is
obligated to supply pursuant to Section 2.1 above. This written order
acknowledgement form will be regarded as a binding irrevocable commitment by
Aerie and/or its Affiliates to purchase, and for Cayman to manufacture and
supply, the relevant quantity of Product. No terms contained in any purchase
order, order acknowledgment, or similar standardized form shall be construed


4



--------------------------------------------------------------------------------




to amend or modify the terms of this Agreement and in the event of any conflict,
this Agreement shall control unless expressly agreed in writing.
2.5
Additional Quantities. Notwithstanding anything herein to the contrary, Cayman
agrees to use all commercially reasonable efforts to supply any quantities
ordered by Aerie in excess of such amounts as Aerie may forecast in accordance
with Section 2.3 above, provided that any failure to do so shall not constitute
a breach of this Agreement.

2.6.
Price. The price to be paid by Aerie per kilogram (as rounded to the nearest
hundredth of a kilogram) of the Product ordered by Aerie shall be based upon the
quantities of the Product ordered and fulfilled by Cayman during a particular
calendar year as described in Exhibit B. Payments shall be made according to the
Payment Schedule in Exhibit B.

2.7.
Packaging. Product shall be shipped to Aerie or their designee from Cayman’s
Facility (i) according to the packaging as described in the Specifications and
the MBR; (ii) in outer packing material sufficient to prevent breakage of
bottles while in transport and maintain the required temperature range
throughout the transport to Aerie or their designee; and (iii) with a packaging
label(s) displaying all attributes as described in the MBR.

2.7.1
Additional Packaging operations documented in a Packaging Batch Record (PBR) and
related scheduling and costs are outside the scope of this agreement.

2.7.2.
A copy of a COA for the batch shall accompany such shipment along with all
required shipping documentation based on final destination.

2.8.
Storage. Cayman shall provide proper storage for raw materials, starting
materials, intermediates, and Product.

2.8.1.
Aerie will have Aerie Vendor(s)1 ship to Cayman advance inventory of starting
materials for manufacturing of Product to the extent required to meet the
quantities in the Binding Forecast and Non-Binding Forecast.

2.8.2.
If Product is not shipped immediately from the Facility, Cayman will provide
storage of Product up to the capacity of Aerie owned freezer(s) within the
Facility (see Exhibit D).

2.9. Stoppages.
2.9.1.
Aerie shall have the right to direct Cayman to stop work (a “Stoppage”); such
fees described in Section 2.9.5 shall apply.

2.9.2.
Cayman shall have the right to issue notice to Aerie that a Stoppage has
occurred after [***] in the dedicated GMP Manufacturing Suite with the Aerie
Purchased Equipment (per Section 2.16), if not resolved via issuance of a PO or
resumption of production within [***], such fees described in Section 2.9.5
shall apply.

2.9.3.
In the event Aerie issues a notice of Stoppage, Aerie will provide reasonable
good faith estimate of the duration of the Stoppage as soon as is commercially
reasonable.

2.9.4.
For the avoidance of doubt, the effective date of the Stoppage is deemed to be
the [***] after the day that work was actually stopped by Cayman in accordance
with the instruction received from the applicable Party.

1 


As defined in the QTA





5



--------------------------------------------------------------------------------




2.9.5.
Fees.

2.9.5.1.
For each month or fraction thereof in which Cayman’s Aerie-dedicated suite is
subject to a Stoppage, Aerie will pay a fee (the “Stoppage Fee”) to Cayman at a
rate of $[***]/month (annually adjustable for inflation based on the United
States’ Producer Price Index (USPPI PCU325325)), provided that:

2.9.5.1.1.
following a Stoppage Cayman shall use reasonable efforts to re-allocate capacity
and resources to third parties and otherwise mitigate its losses, and Aerie
shall pay the Stoppage Fee, or a portion thereof, in respect of losses that
cannot be mitigated having exercised such efforts; and

2.9.5.1.2.
if such mitigation requires re-allocation of the dedicated suite and Aerie
Purchased Equipment (per Section 2.16), and such written permission is withheld,
the full Stoppage Fee shall apply.

2.9.5.1.3.
no Stoppage Fee will be payable in any Year in which the quantity of material in
Aerie purchase orders accepted by Cayman for the applicable Year meets the
Minimum Purchase Requirements.

2.9.5.2.
The initial Stoppage Fee shall be invoiced upon receipt of a notice of Stoppage
per Section 2.9.1 or 2.9.2 and payable per the terms in Section 2.14; subsequent
monthly Stoppage payments are due on the first of the month subsequent to the
initial Stoppage.

2.9.6.
Restarts from Stoppages.

2.9.6.1.
Timing. Upon receiving receipt of written notice to resume production (PO is
considered an accepted form of notice) Cayman shall provide the date for the
resumption of manufacturing suitable to allow for appropriate release of
materials and manufacturing areas.

2.9.6.2.
If in any Year Aerie makes Stoppage Fee payments, but goes on to place purchase
orders that are accepted by Cayman thereby meeting the Minimum Purchase
Requirements in that Year, all Stoppage Fee payments already paid will be
reimbursed by Cayman or credited against future orders.

2.9.7.
Stoppage from routine manufacture is permissible upon mutual and written
agreement between both parties for the demonstration and/or validation of second
generation process improvements at scale. No Stoppage Fee shall be applied
during a Stoppage of mutual agreement for the demonstration and or validation of
second generation process improvements.

2.9.7.1.
Any costs associated with the demonstration and/or validation of second
generation process improvements and applicable batch record revisions to
accommodate such are outside the scope of this agreement.

2.9.8.
Minimum Purchase Requirements (Exhibit B) shall be adjusted by mutual agreement
based on the impact of the duration of the Stoppage.

2.10.
Use and Purification of Starting Materials.

2.10.1.
Cayman shall use all commercially reasonable efforts to efficiently purify
starting materials with target yields provided in Exhibit C. Cayman shall



6



--------------------------------------------------------------------------------




provide reprocessing metrics (in a mutually agreed upon format) and batch
documentation upon request.
2.10.2.
Cayman shall use all commercially reasonable efforts to make efficient use of
starting materials supplied by Aerie (or by third-party suppliers on Aerie’s
behalf, “Aerie Vendors”) and to maximize the amount of Product manufactured
therefrom. Target quantities for starting materials to be consumed per kilogram
of applicable Intermediate are provided in Exhibit C.

2.10.3.
In the event that Cayman renders any portion of starting material, Intermediate,
or Product un-recoverable at any step due to Gross Negligence, deliberate
omission, or any willful failure to comply with the terms of this Agreement;
Cayman shall be responsible for the cost of the portion of starting material(s)
consumed through the applicable step.

2.11.
Waste Streams.

If requested, specific waste streams may be collected, further processed,
transferred to the non-GMP process laboratory for evaporation, then shipped
as-is to Aerie. Cayman shall use all commercially reasonable efforts to
accommodate waste stream collections.
2.11.1.
Waste streams include:

2.11.1.1.
Filtrates from the Step 1-2 [***].

2.11.1.2.
Collection of additional fractions following elution of the Step 3 [***].

2.11.1.3.
Filtrates from the Step 4 [***].

2.11.1.4.
Filtrates from the Step 5 [***].

2.11.2.
For Step 1-2 and Step 3

2.11.2.1.
Aerie shall submit a written request for specific waste streams with the Binding
Forecast.

2.11.2.2.
Aerie shall approve all applicable waste stream Exhibits prior to the targeted
start of manufacturing.

2.11.2.3.
Collection of the Step 3 waste stream may be limited by the availability of the
applicable solvent. Cayman shall communicate any such vendor supply issue to
Aerie, upon receiving notice from the vendor.

2.11.3.
For Step 4 and Step 5

2.11.3.1.
Aerie shall submit a request for specific waste streams ten (10) business days
prior to the start of the applicable step.

2.11.3.2.
Aerie shall approve all applicable waste stream Exhibits prior to the start of
manufacturing of applicable step.

2.11.4.
All costs associated with collection, isolation, evaporation, analytical
testing, storage, shipping of waste streams, and applicable batch record
revisions to accommodate such are outside the scope of this agreement.

2.12.
Inventory.



7



--------------------------------------------------------------------------------




Cayman shall provide monthly inventory reports, in a form mutually acceptable to
Cayman and Aerie, which accounts for all Aerie inventory including: (i) incoming
starting materials, (ii) purified and released starting materials, (iii)
Intermediates, and (iv) Product. Inventory reports shall be provided within
three (3) business days from the beginning of the month. Cayman will also allow
Aerie, or its representatives, to conduct on site physical inventory count
verifications at minimum on an annual basis, this may be concurrent with an
Aerie audit of the Facility per Section 3.5 or following not less than thirty
(30) days advance notice. Additional on-site physical inventory count
verifications are also allowed by mutual agreement.
2.13.
Shipping Terms. All shipments shall be CIP “Destination” (Incoterms 2010) to an
airport (in the case of shipment by airfreight) or to an address (in the case of
shipment by courier service). The manner of shipment shall be designated by
Cayman and the airport or address shall be designated by Aerie. Aerie shall
provide the appropriate information regarding the broker (airport) or contact
(final destination) prior to shipment, at minimum inclusive of a person’s name,
e-mail address, and telephone number. All costs for such shipments shall be
invoiced to Aerie following each shipment.

Requests for shipping with notification less than ten (10) business days in
advance of the requested shipping date shall be considered “Rush Shipping”. Rush
Shipping is not guaranteed to be available, but Cayman shall use all
commercially reasonable efforts to fulfill this request. Rush shipping may incur
additional fees.
2.14.
Payment Terms. All payments from Aerie hereunder shall be made in U.S. dollars,
by direct bank transfer, wire transfer, or check to an account designated in
Cayman’s invoice. Payment terms shall be net thirty (30) days from the latter of
date of invoice or date of order fulfillment. All undisputed amounts due under
this Agreement shall, if overdue, bear interest until payment at a per annum
rate which will be the sum of five percent (5%) and the prime rate in effect at
the Bank of America or its successor on the due date, but in no event more than
the maximum rate permitted by law. The payment of such interest shall not
foreclose Cayman from exercising any other rights it may have resulting from any
late payment.

2.15.
Taxes. Aerie shall be responsible for the payment of any taxes, tariffs, or
duties pursuant to CIP Destination (Incoterms 2010) related to the import of the
Product into the country of destination.

2.16.
Purchased Equipment.

2.16.1.
The Parties acknowledge and agree that the equipment listed on Exhibit D (“Aerie
Purchased Equipment”) was purchased by and is the property of Aerie, and that
the Aerie Purchased Equipment has been installed at the Facility and suitably
validated and/or qualified for use by Cayman. The Parties intend such Aerie
Purchased Equipment shall remain at the Facility and be used by Cayman to
manufacture Product during the Term. Cayman shall use the Aerie Purchased
Equipment solely in connection with fulfilling its obligations pursuant to this
Agreement and for no other purpose.

2.16.2.
Cayman shall be responsible for reasonable upkeep and repair of the Aerie
Purchased Equipment in line with regular maintenance and calibration schedules
and abide by equipment supplier servicing timeframes.

2.16.3.
In the event that the Aerie Purchased Equipment must be replaced, Cayman will be
responsible for the cost of replacement of such Aerie Purchased Equipment and
installation of new equipment as defined in Exhibit D. All replacements to the
Aerie Purchased Equipment at Cayman’s expense will become Cayman’s property.



8



--------------------------------------------------------------------------------




2.16.3.1.
In the event a replacement is necessary the approval of such replacement shall
not be unreasonably withheld by Cayman.

2.16.3.2.
Following such approval, the timeline and, if applicable, delays from the
manufacturer or supplier of the replacement equipment that impact Cayman’s
ability to supply and Aerie’s ability to purchase shall not be considered a
breach of contract under Section 7.3 and 7.5 of this agreement, unless equipment
failures and associated stoppages are due to Cayman’s Gross Negligence or
failure to comply with 2.16.2.

2.16.3.3.
Cayman will not without Aerie’s prior written consent move the Aerie Purchased
Equipment from the Facility and shall ensure that at all times it is only for
use to supply Product to Aerie and its Affiliates.

2.17.
Cost Adjustments. Should the production cost change considerably to the
disadvantage of one of the Parties, the Party seeking a price adjustment shall
provide documented evidence of the relevant factors (such as changes in the
costs of raw materials, labor, utilities, or other overhead costs associated
with the manufacture of the Product) and the Parties shall negotiate to solve
such a problem in good faith, balancing the interests of the Parties, and shall
mutually agree to any changes in writing. Any agreement between the Parties to
change the price shall take effect from the beginning of the following Calendar
Year (the “Subsequent Year”). If the Parties are unable to agree to change the
price (or to leave it unchanged) before the start of the Subsequent Year, the
price for Product shall be the same as that prevailing in the Calendar Year in
which the price review discussions commenced. Notwithstanding the above, Cayman
and Aerie shall cooperate to identify opportunities to reduce the cost of
manufacturing and packaging Product. Cayman will implement process improvements
at Aerie’s direction, following applicable risk assessment and determination of
impact on regulatory filings, and share the benefits of price improvements with
Aerie

2.18.
Insurance. Cayman shall obtain and keep in force during the Term, at its sole
cost and expense, such types and amounts of insurance as are customary for API
manufacturers of Cayman’s size. At Aerie’s request, Cayman shall provide
certificates of insurance documenting Cayman’s insurance coverage.

2.19.
Business Review Meetings. Cayman and Aerie shall make reasonable best efforts to
have in-person Business Review Meetings with a minimum frequency of not less
than two (2) per year at a mutually agreed upon location.

ARTICLE 3.0    QUALITY
3.1.
Quality. All Product supplied by Cayman shall meet (i) the requirements of the
QTA, (ii) the current approved Specifications (as referenced in Exhibit A),
(iii) additional requirements that the Parties may mutually agree to from time
to time if technically feasible and in accordance with the change control
procedure set out in the QTA, and (iv) the requirements of any Regulatory
Authority to which Aerie has submitted, or notifies Cayman it will submit or
sponsor the submission of, a Marketing Application. In case any official
monograph or Regulatory Authority requirement conflicts with the current
Specifications and Cayman’s manufacturing and control process of Product
described in the MBR, the Parties will consult to seek a mutually acceptable
solution. All Product supplied by Cayman shall be manufactured in accordance
with CGMP, at Cayman’s Facility. Cayman shall maintain and comply with a quality
management system and generate and maintain records of the manufacture of
Product in accordance with the QTA.

3.2.
Quality Control.



9



--------------------------------------------------------------------------------




3.2.1.
Starting Materials. Within forty-five (45) days of receipt by Cayman of a bulk
or pre-shipment sample of a starting material provided by Aerie or an Aerie
Vendor, Cayman shall perform quality control procedures to verify that all such
starting materials conform fully to the specifications therefore and are
otherwise suitable for use in the manufacture of Product. If Cayman determines
that any starting materials fail to conform to their Specifications or are
otherwise unsuitable for use in the manufacture of Product, Cayman shall notify
Aerie and the vendor immediately (and, in any event, within two (2) business
days of such determination), and shall provide Aerie with test results,
representative samples, and any other evidence necessary to demonstrate such
non-conformance or unsuitability, if requested. Cayman shall properly store and
maintain all conforming starting materials to ensure they remain in compliance
with Specifications and suitable for manufacture of Product. In the event a
starting material from Aerie or an Aerie Vendor is rejected by Cayman, Aerie
shall arrange for the return and replacement of such material and all such
activities and related expenditures for such activities are at the expense of
Aerie.

3.2.2.
Product. Prior to each shipment of Product, Cayman shall perform quality control
procedures to verify that the quantity or batch of such Product to be shipped
conforms fully to the Specifications and additional requirements of Aerie as
stipulated in Section 3.1. Each shipment of Product shall be accompanied by a
COA describing all current requirements of the Specifications and results of
tests performed.

3.2.3.
Stability Testing. Cayman shall conduct stability testing of one (1) batch of
the Product annually and shall provide Aerie with on-going stability reports.
The cost of all such analysis and evaluations shall be borne by Cayman.

3.3.
Rejection. Aerie shall have forty-five (45) days following its receipt of a
shipment of Product (or, with respect to any Latent Defect, thirty (30) days
following discovery by Aerie of such Latent Defect) to reject such Product on
the grounds that all or part of the shipment fails to conform to the applicable
Specifications or otherwise fails to conform to the warranties given by Cayman
in Section 5.1, which rejection shall be accomplished by giving written notice
to Cayman specifying the manner in which all or part of such shipment fails to
meet the foregoing requirements. If rejection is based on grounds of
contamination or Product not passing any physical test or Specification,
rejection notice shall be accompanied by satisfactory representative data or
sample provided to Cayman to verify such non-conformity (necessity of data or
sample shall be mutually agreed between the Parties). If Aerie rejects a
shipment before the date on which payment therefore is due, it may withhold
payment for such shipment or the rejected portion thereof. The warranties given
by Cayman in ARTICLE 5.0 below shall, to the extent provided therein, survive
any failure to reject by Aerie under this Section 3.3. In the event of a
rejection pursuant to this Section 3.3, at Aerie’s (or its relevant Affiliate’s)
request, Cayman will deliver a replacement delivery of the Product to Aerie or
its Affiliate as soon as practicable after notification of the rejection, using
commercially reasonable efforts to ensure continuity of supply, and Aerie or the
relevant Affiliate shall pay Cayman for such delivery in accordance with the
payment provisions set out in this Agreement.

3.4.
Returns and Settlement of Claims. Cayman shall be obliged to respond in writing
to Aerie accepting or refusing a rejection notice from Aerie within thirty (30)
days from the date of receipt of such rejection notice in accordance with
Section 3.3, above. In case of disagreement between the Parties, the claim shall
be submitted for tests and decision to an independent testing organization which
meets appropriate GMP or consultant of recognized repute within the United
States or EU pharmaceutical industry mutually agreed upon by the Parties (or, in
the absence of such agreement, nominated by the President of the International
Chamber of Commerce or his



10



--------------------------------------------------------------------------------




designee upon the application of either Party) (hereinafter referred to as the
“Laboratory”), the appointment of which shall not be unreasonably withheld or
delayed by either Party. The determination of such entity with respect to all or
part of any shipment of Product shall be final and binding upon the Parties. The
fees and expenses of the Laboratory making such determination shall be paid by
the Party against which the determination is made (i.e., the Party whose
argument is rejected by the Laboratory). Product accepted by Cayman as not
meeting the applicable requirements and Specifications or so decided by the
Laboratory shall be returned by Aerie to Cayman at Cayman’s expense. Cayman
shall use its best efforts to replace the quantities of Product returned by
Aerie within the shortest possible time, but no later than one hundred twenty
(120) days from the return of such quantities unless mutually agreed upon by the
Parties (e.g., if a Batch of Product is already underway in the Facility, such
agreement shall not be unreasonably withheld). The replacement of returned
Product shall be scheduled in such a way as to minimize the impact upon Cayman’s
obligations for timely fulfillment and delivery of other Product ordered for
shipment. Without limiting the remedies of Aerie, if Cayman fails to replace
returned Product within one-hundred and fifty (150) days from the date Product
is returned to Cayman, unless mutually agreed as stated above, Aerie shall have
the right (i) to cancel such replacement shipment by written notice to Cayman,
(ii) to reclaim immediately (either through refund or setoff, at Cayman’s
option) the amounts paid pursuant to Section 2.6 above for the Product that was
returned but not replaced, if such payment for such Product had already been
made to Cayman accordingly, or (iii) or to have Cayman reprocess the material
following mutual agreement.
3.5.
Aerie Audit of Facility. Upon advance notice given by Aerie to Cayman at a
reasonable frequency, as described in the QTA, Aerie shall have the right to
assign a reasonable number of employees or consultants of Aerie to inspect and
audit the Facility at which Product is manufactured in order to verify Cayman’s
compliance with the CGMP and other agreed or legal requirements, provided,
however that (i) such employees or consultants shall not unreasonably interfere
with activities being carried out of Facility, (ii) that such employees or
consultants shall observe all rules and regulations generally applicable to
visitors and to individuals employed at the Facility, and (iii) all such
activities and related expenditures for such activities are at the expense of
Aerie, Cayman shall have no monetary obligation resulting from such activities.
Cayman employees shall cooperate fully with Aerie’s employees and consultants
during any such inspections. For the avoidance of doubt, in conducting such
inspections, Aerie employees and consultants may inspect, request samples, test,
and analyze all manufacturing and packaging processes, equipment, and starting
materials applicable to the Product and the Product itself.

If such inspection or audit is performed as a “For-Cause” inspection (as
described in the QTA) and reveals that Cayman is not in compliance with the CGMP
or other agreed or legal requirements resulting in material quality or safety
concerns, then Cayman shall reimburse Aerie for the cost of such audit and shall
be responsible for all costs required to promptly remediate such critical
non-compliance. In the event that Aerie identifies any such critical
non-compliance in such audit and Cayman fails to implement any mutually agreed
corrective or preventative action plan to remedy the same per the timeline in
the same plan, and if the Parties are unable to agree a resolution such failure
shall be considered a breach per Section 7.2 and subject to the applicable terms
of the same except that the period of time that has run from the agreed
completion date of any such corrective action plan shall be credited against the
sixty (60) day notice provided for therein.
3.6.
Manufacturing Records. Cayman will maintain complete and accurate MBRs and any
other manufacturing, processing, packaging, and quality control records
(“Manufacturing Records”) sufficient to (i) show the complete history of Product
manufacture, including batch numbers and production dates; (ii) facilitate easy
identification and tracing of each lot, batch, unit production run, and any
other applicable grouping; and (iii) include any other information reasonably
requested by Aerie. Cayman shall make the Manufacturing Records and any other
reports, evaluations, or other documents relating to the manufacture, storage,
and packaging of Product



11



--------------------------------------------------------------------------------




available for inspection and copying at all times by Aerie or its authorized
agents at the Facility and, at Aerie’s request, will deliver to Aerie a copy of
all or any part of such records.
ARTICLE 4.0    REGULATORY MATTERS
4.1.
Inspections. Cayman shall permit Regulatory Authorities to conduct such
inspections of the Facility as the Regulatory Authorities may request and shall
cooperate with the regulatory agencies with respect to such inspections and any
related matters. If any Regulatory Authority communicates to Cayman or Aerie (or
its Affiliates) that they require any changes to be made with respect to the
manufacture of the Product. The notified Party shall immediately notify the
other Party and send to the other Party copies of any relevant documents
delivered by said Regulatory Authority within five (5) business days from
receipt. The Parties shall agree to an action plan with a target completion date
and either (i) if as a result of any such change Aerie will need to alter any
Marketing Authorization or commercial process used in the manufacture of
finished products, defer the implementation of such change until Aerie can alter
the affected Marketing Authorization and/or commercial process (unless and to
the extent that such deferral is not reasonably practicable); or (ii) otherwise
implement the relevant changes within the timeframe required by the Regulatory
Authority and in accordance with the change control procedure in the QTA.

4.2.
Aerie Cooperation. Aerie agrees to keep Cayman reasonably informed as to the
status of the development of and applications for Marketing Authorizations filed
in respect of the formulations incorporating the Product supplied hereunder to
the extent such status may affect Cayman’s performance under this Agreement.

4.3.
Cayman Cooperation.

4.3.1.
Cayman shall promptly notify Aerie upon becoming aware of any problem related to
the manufacture of Product such as where it may be affected by bacteriological
or other contamination; significant chemical, physical, or other change;
deterioration; stability failures; may not comply with the Specifications; or
any other occurrence which might reasonably be expected to have adverse
regulatory compliance and/or reporting consequences concerning the Product or
Aerie’s formulations incorporating the Product.

4.3.2.
Upon notification from Aerie or its Affiliates that it has received a complaint
in respect of any of Aerie’s formulations incorporating the Product which may be
related to the Product, Cayman shall promptly upon Aerie’s written request
conduct all such necessary internal investigations as may be reasonably
necessary to determine the validity of such complaint. The findings of such
investigations shall be reported in writing to Aerie in accordance with the QTA.
The costs of any such investigation which Aerie requires to be undertaken
pursuant to this Section 4.3.2 shall be borne by Cayman in the event and to the
extent that the need for such investigation is the result of a breach of
Cayman’s warranties.

4.4.
Maintenance of Approvals. Notwithstanding anything herein to the contrary,
Cayman shall not undertake any modifications to the Facility, Product
manufacturing or testing processes, Specifications, or filing that could impact
Aerie Marketing Applications, Marketing Authorizations, regulatory product
reviews, NDA, IND, or any other compliance status without prior agreement of
Aerie. Notification concerning any significant change which could affect the
aforementioned product approvals must be addressed solely to Aerie (as described
in the Quality and Technical Agreement).

4.5.
Regulatory Actions. Cayman will advise Aerie immediately, and in any event
within two (2) business days, if Cayman receives any written notice from any
Regulatory Authority or other third party that arises out of, directly relates
to or affects Cayman’s performance under this



12



--------------------------------------------------------------------------------




Agreement, including: (i) any warning, citation, indictment, lawsuit, proceeding
or claim that is issued, instituted or made by any Regulatory Authority; (ii)
revocation of any license or permit or other document issued to Cayman; or (iii)
any claim against Cayman for personal injury, death or property damage.
4.6.
Recalls. Cayman shall promptly notify Aerie upon becoming aware of any problem
related to the manufacture of Product such as where it may be affected by
bacteriological or other contamination, significant chemical, physical, or other
change or deterioration or stability failures; may not comply with the
Specifications, or any other occurrence which might reasonably be expected to
have adverse regulatory compliance and/or reporting consequences concerning the
Product’s or Aerie’s formulations incorporating the Product.

Aerie will have sole discretion with regard to all decisions relating to whether
to institute an inventory retrieval, recall, or any other action to stop the
distribution and/or sale of the Product that does not meet the Specifications or
pharmaceutical products comprising the Product (“Recalls”), as well as all
decisions concerning any Recall strategy and execution. At Aerie’s request,
Cayman will cooperate with Aerie in connection with any Recall, including
coordinating with Aerie regarding any communication with local, state, or
federal governmental agencies concerning a potential or actual Recall.
4.6.1.
If Aerie or any Regulatory Authority determines that a Recall is required, the
Recall strategy shall be developed by Aerie and followed by Cayman, as
applicable to the Product, with strict regard to timing requirements. The costs
of any such Recall shall be borne by Cayman to the extent that the need for the
action is the result of:

4.6.1.1.
a manufacturing defect confirmed as a direct result of Cayman’s action(s)
(including a Latent Defect) in the Product;

4.6.1.2.
a failure on the part of Cayman to comply with its obligations under this
Agreement; or

4.6.1.3.
any Gross Negligence, deliberate omission, or Willful Misconduct on the part of
Cayman.

ARTICLE 5.0    PRODUCT WARRANTIES
5.1.
Process and Product Warranties. Cayman warrants and represents that:

5.1.1.
Specifications. All Product supplied to Aerie hereunder shall comply with the
Specifications for the Product, shall be free from contaminants, and shall
conform with the information shown on the COA provided for the particular
shipment according to Sections 3.1 and 3.2 hereof;

5.1.2.
GMP. The Facility, and all Product supplied to Aerie hereunder meets and shall
at all times meet (i) all US regulatory requirements for commercialization of
the Product as an API, compliance with CGMP, demonstration of commercial
production capability, and demonstration of acceptable stability of such
Product; and (ii) all requirements imposed by other Regulatory Agencies in the
Territories;

5.1.3.
USP. All Product supplied to Aerie hereunder shall meet all compendia
requirements as eventually promulgated by the USP and other applicable standards
and shall be fit for human use;

5.1.4.
Notification. Cayman will provide written notice according to Section 4.4 to
Aerie of any proposed alterations to the Facility or to any Product
manufacturing or testing process.



13



--------------------------------------------------------------------------------




5.1.5.
No Encumbrance. Title to all Product supplied to Aerie hereunder shall pass to
Aerie as provided herein free and clear of any security interest, lien, or other
encumbrance.

5.1.6.
Regulatory. Cayman both warrants that they are not debarred under the U.S.
Generic Drug Enforcement Act of 1992 and knowingly does not employ within the
GMP division or use the services of any individual who is debarred or who has
engaged in activities that could lead to being debarred.

It has received no adverse communication from any Regulatory Authority in
relation to the Facility and so far as it is aware, there are no grounds on
which any Regulatory Authority could issue an adverse communication in relation
to the Facility.
5.1.7.
IP. So far as it is aware, as of the date of this Agreement, the manufacture of
the Product at the Facility does not infringe the Intellectual Property rights
of any third party (provided that Cayman gives no representations or warranties
in relation to the use by Cayman of any Aerie Intellectual Property in
accordance with this Agreement).

5.2.
Disclaimer. Neither Party shall be liable to the other hereunder for special,
indirect, incidental, or consequential damages, whether in contract, warranty,
negligence, tort, strict liability, or otherwise; provided that the foregoing
limitation shall not apply to any such damages paid or payable to third parties
in connection with an indemnifiable Claim pursuant to ARTICLE 10.0.

5.2.1.
Exclusive Remedy. Except with respect to indemnification claims pursuant to
Section 10.2, Aerie’s exclusive remedy and Cayman’s sole liability hereunder
shall be limited to a refund of the purchase price and the cost of any starting
materials provided by Aerie or Aerie Vendors and used by Cayman, or at Aerie’s
option, the replacement, at no cost to Aerie (including, for the avoidance of
doubt, reimbursement by Cayman to Aerie of the cost of any replacement starting
materials from Aerie or Aerie Vendors required to manufacture replacement
Product), of all material that does not meet the specifications. With respect to
cases of rejection of Product by Aerie, said refund or replacement is
conditioned on the requirements as stipulated in Section 3.3.

ARTICLE 6.0    INTELLECTUAL PROPERTY
6.1.
The Parties acknowledge and agree that the IP subsisting at the Effective Date
in the methods of manufacture of the Product, and any improvements to such
methods made by Aerie or its Affiliates after the Effective Date, comprise
Aerie’s IP.

6.2.
Aerie hereby grants (and shall procure that each of its Affiliates grants) to
Cayman a non-exclusive, royalty-free license to use for the sole purpose of
manufacturing the Product for Aerie and otherwise performing its obligations and
exercising its rights under this Agreement any of Aerie’s IP that would, but for
the grant of such license, be infringed by Cayman in performing those
obligations or exercising those rights or in so manufacturing the Product.
Except as provided under this Section 6.2, nothing in this Agreement shall be
construed as a transfer of or grant of rights by a Party or its Affiliates of
any IP that they own, license, or control.

6.3.
Cayman shall not challenge Aerie’s ownership of, or its right to use, Aerie’s
IP. For the avoidance of doubt, any such challenge shall be a material breach of
this Agreement.

6.4.
If Cayman becomes aware at any time that any infringement or unauthorized use of
any of Aerie’s IP is occurring, threatened, or likely, Cayman shall promptly
provide to Aerie all such information as it has in relation thereto and all such
assistance which Aerie reasonably requires in taking any action or proceedings
in relation thereto. For the avoidance of doubt, Aerie shall have the exclusive
right but not the obligation to take any action or proceedings against any third
party in relation to Aerie’s IP.



14



--------------------------------------------------------------------------------




ARTICLE 7.0    TERM AND TERMINATION
7.1.
Term. This Agreement shall commence on the Effective Date and continue in full
force until December 31, 2022 (the “Initial Term”) unless terminated earlier by
mutual agreement of the Parties in writing or as otherwise provided in this
Agreement. Following the Initial Term, Aerie may, at its option, renew the
Agreement for up to two additional one (1) year periods by giving Cayman written
notice of such election not less than sixty (60) days prior to the expiration of
the Initial Term or the first renewal term, as applicable (each, a “Renewal
Term” and, together with the Initial Term, the “Term”).

7.2.
Breach. This Agreement may be terminated by either Party if the other Party
breaches any material term or condition of this Agreement and fails to remedy
the breach to the reasonable satisfaction of the non-breaching party within
sixty (60) days after being given written notice thereof.

7.3.
Failure to Supply. Without prejudice to Aerie’s right to terminate pursuant to
Section 7.2, in the event that Cayman fails to fulfill a purchase order for
Product that was properly submitted and accepted by Cayman pursuant to the terms
of this Agreement within thirty (30) days of the delivery date specified in the
purchase order or supplies Product that does not conform to specification, even
if the purchase order for the Product was fulfilled on time: (i) Aerie shall
have the right, at its option, to terminate this Agreement, and alternatively or
in addition (ii) Aerie shall have no obligation to meet the Minimum Purchase
Requirements for the duration of the next twelve (12) months from the agreed
upon fulfillment date specified within the purchase order during which Cayman
fails to fulfill such purchase order for Product.

7.4.
Regulatory Issues. Without prejudice to its other rights and remedies, Aerie may
terminate this Agreement by notice in writing to Cayman at any time if: (i)
Aerie’s application for Marketing Authorization in the United States is
rejected, (ii) any Regulatory Authority causes the clinical hold or permanent
withdrawal of the Product, or (iii) if Cayman is debarred under the U.S. Generic
Drug Enforcement Act of 1992, or (iv) if Cayman fails to gain regulatory
approval for their Facility or such approval is revoked.

If this agreement is terminated by Aerie for such a Regulatory Issue pursuant to
Section 7.4 (i) or (ii), Aerie will pay to Cayman a Termination Fee per Section
7.8.1 save where such termination results from a Breach by Cayman of the terms
of this Agreement.
7.5.
Failure to Purchase. In the event that Aerie fails to place purchase orders
necessary to meet the Minimum Purchase Requirements (MPR) for a given Year
(Section 2.2.1 and Exhibit B) following any necessary adjustment per Section
2.9.8, save where such failure results from a breach by Cayman of any term of
this Agreement, Cayman shall invoice Aerie a Failure to Purchase Fee (FTPF) for
the material difference between the actual purchased quantity (APQ) and the MPR
for the applicable year equal to the greater of the amounts calculated using the
following two formulas:

caymanagreement.jpg [caymanagreement.jpg]


15



--------------------------------------------------------------------------------




7.5.1.
Aerie shall pay such invoice as provided in Section 2.14. This Section 7.5 shall
not apply in the event of termination of this Agreement, where Cayman’s sole
remedy shall be any Termination Fee payable pursuant to Section 7.8.1.

7.6.
Either Party may request an adjustment to the Minimum Purchase Requirements in
Exhibit B by giving notice in writing (a “Review Notice”) to the other Party at
least three (3) months before the expiry of the two (2) year period commencing
on the Effective Date (the “Initial Period”); or the expiry of each subsequent
two (2) year period after the Initial Period (each a “Review Date”). A Review
Notice may request an adjustment to the Minimum Purchase Requirements in order
to reflect changes in end user demand for the drug product. Following receipt of
a Review Notice, representatives of the Parties shall meet to review and discuss
the same and shall negotiate in good faith to agree revised Minimum Purchase
Requirements. Any revised Minimum Purchase Requirements agreed pursuant to this
Section shall take effect from the relevant Review Date, unless otherwise
agreed. In the event the Parties are unable to reach agreement in relation to a
Minimum Purchase Requirements adjustment requested by either Party in accordance
with this Section, the Parties shall use commercially reasonable efforts to
resolve the dispute by prompt discussion in good faith at a managerial level
appropriate to the dispute. If the Dispute has not been resolved within ten (10)
business days, the Minimum Purchase Requirements shall remain unchanged and
either Party may terminate the Agreement by giving at least six (6) months’
prior written notice of such termination to the other Party.

In the event that the new Minimum Purchase Requirements or such notice of
termination results in a Stoppage, fees per Section 2.9.5 shall apply.
7.7.
Effect of Termination. In the case of termination by a Party under this ARTICLE
7.0 at such Party’s option, the Parties’ obligations, including Cayman’s
obligation to supply Product ordered by Aerie prior to the effective date of
such termination, and Aerie’s obligation to purchase Product included in any
binding forecast pursuant to Section 2.3.1 shall survive termination. In
addition, Aerie may purchase, and Cayman agrees to supply quantities of Product
for which Aerie has not found alternate suppliers for one year following such
termination, at then current prices of Product and pursuant to purchase orders
issued outside of this Agreement.

Following completion of Cayman’s obligations, Aerie shall have ninety (90) days
to arrange for removal of the Aerie Purchased Equipment (Section 2.16); such
removal and related expenditures for such activities are at the expense of
Aerie, Cayman shall have no monetary obligation resulting from such activities.
Cayman shall allow Aerie to access the Facility to remove such Aerie Purchased
Equipment and provide reasonable assistance in relation to such removal. Any
Aerie Purchased Equipment which remains in the Facility after ninety (90) days
shall become the sole property of Cayman. Notwithstanding the foregoing, if this
Agreement is terminated by reason of the breach by Aerie of its obligations with
respect to the Minimum Purchase Requirements, Cayman may retain the Aerie
Purchased Equipment as additional remedy for any such breach.
7.8.
Termination Fee. Save where such termination results from a breach by Cayman of
the terms of this Agreement (in which case no fee shall be payable), Aerie shall
pay to Cayman a Termination Fee.

7.8.1.
In the case of termination by Aerie prior to the expiry of the Initial Term
pursuant to Section 7.4(i) or 7.4(ii), the Termination Fee shall be calculated
[***].

7.8.2.
In the case of termination by Aerie prior to the expiry of the Initial Term
pursuant to Section 7.6, the Termination Fee shall be calculated [***].

7.8.3.
Cayman shall use commercially reasonable efforts to re-allocate capacity to
third parties and otherwise mitigate its losses.



16



--------------------------------------------------------------------------------




7.8.4.
In the event Cayman is able to re-allocate capacity to third parties per Section
7.8.3, Cayman shall refund to Aerie the applicable portion of the Termination
Fee already paid for the number of months of the initial term that the dedicated
GMP Suite will be re-allocated.

7.9.
Survival. It is understood that termination or expiration of this Agreement
shall not relieve a Party from any liability which, at the time of such
termination or expiration, has already accrued to the other Party. The
provisions of ARTICLE 1.0, ARTICLE 4.0, ARTICLE 5.0, ARTICLE 7.0, ARTICLE 8.0,
ARTICLE 9.0, ARTICLE 10.0, and ARTICLE 11.0 shall survive the termination of
this Agreement for any reason. Except as otherwise expressly provided in this
Agreement, all other rights and obligations of the Parties shall cease upon
termination of this Agreement.

ARTICLE 8.0    CONFIDENTIALITY AND EXCLUSIVITY
8.1.
Confidential Information.

8.1.1.
The Parties entered into a Confidentiality Agreement dated on April 1, 2011. The
Parties acknowledge that the Confidential Information shared by them that is the
subject matter of this Manufacture and Supply Agreement, as well as the original
Confidentiality Agreement, continue to be a valuable and unique asset to both.
For ease of reference, the Parties wish to reiterate the principles surrounding
the manner by which Confidential Information will be shared by both Parties here
and desire to continue to abide by these principles throughout this Manufacture
and Supply Agreement.

8.1.2.
“Confidential Information” shall mean information pertaining to Cayman’s and/or
Aerie’s (i) intellectual property, including without limitation, patents, patent
applications, copyrights, copyright applications and trade secrets and/or (ii)
confidential information, including without limitation, ideas. Drug Master Files
(DMF), synthetic procedures, analytical testing procedures and results,
processes, and methods of production/manufacturing, new chemical entities,
reagents, chemical compounds, assays, techniques, sketches, schematics,
drawings, works of authorship, models, designs, inventions, know-how, technical
documentation, processes, apparatuses, equipment, algorithms, software programs,
software source documents, formulae, information concerning research projects,
experimental work, development, design details and specifications, engineering
and works in process, future developments relating to the current, future and
proposed products and services, financial information, information relating to
procurement requirements, purchasing, manufacturing, customer lists, product
plans, product ideas, business strategies, marketing or business plans,
financial or personnel matters, investors, employees, business and contractual
relationships, business forecasts, sales and merchandising, and information
regarding affiliates, third parties, suppliers, customers, employees or
investors, whether in written, oral, graphic, or electronic form, synthetic
procedures, processes, products methods of production/manufacturing and
information regarding customers and materials. Confidential Information may be
furnished to each other in written, graphic, or oral form, either directly or
indirectly.

8.1.3.
Confidential Information in this Agreement does not comprise the following:

8.1.3.1.
Information that is now proven to be in the public domain or proven to
subsequently have been entered in the public domain through legal means, and
also without fault on the part of either Party.



17



--------------------------------------------------------------------------------




8.1.3.2.
Information that demonstrably was known to Cayman or Aerie prior to receipt from
each other; or

8.1.3.3.
Information that can be proven by Cayman or Aerie that has been received from
any third party having a lawful right to disclose such information.

8.1.3.4.
Information that can be proven by Cayman or Aerie that has been independently
discovered or developed without the use of the other Party’s information.

For the purpose of the provisions of this paragraph, disclosures made to Cayman
and/or Aerie under this Agreement which are specific, for example, as to
products, techniques, etc., shall not be deemed to be within the foregoing
exceptions merely because they are embraced by general disclosures in the public
domain or in the possession of Cayman or Aerie. In addition, any combination of
features shall not be deemed to be within the foregoing exceptions merely
because individual features are in the public domain or in the possession of
Cayman or Aerie.
8.1.4.
Cayman and Aerie agree to maintain secrecy of all Confidential Information. In
this regard, Cayman and Aerie agree to disclose all necessary Confidential
Information and to provide to only to those Cayman or Aerie officers and
employees who are directly concerned with the use and evaluation of said
Confidential Information for the purpose specified above and who are bound by
the same secrecy obligations hereunder. Cayman and Aerie shall take all
necessary and reasonable precautions to prevent such Confidential Information
from being disclosed or provided to any unauthorized person, firm, or company.

8.1.5.
The receiving Party shall, if so requested by any court of competent
jurisdiction or any competent judicial, governmental, or regulatory body, be
entitled to disclose to such body the Confidential Information requested
provided that the receiving Party shall prior to such disclosure use its
reasonable endeavors to inform the other Party of the full circumstances and the
Confidential Information that will be disclosed and shall further only disclose
that part of the Confidential Information requiring disclosure. If the receiving
Party is unable to information the other before the Confidential Information is
disclosed pursuant to this paragraph it shall to the extent permitted by law
inform the other of the full circumstances of disclosure and the Confidential
Information which has been disclosed immediately after the disclosure.

8.1.6.
Cayman and Aerie agree not to use the other Party’s Confidential Information for
any reason other than for the Purpose stated above without first obtaining the
other Party’s express written consent.

8.1.7.
If the recipient of the Confidential Information breaches any of the above
provisions of this Agreement, the receiving Party agrees that the disclosing
Party will suffer immediate and substantial damage and that monetary damages
will not be an adequate remedy. Upon the occurrence of any such breach. Such
injunctive relief, however, shall not preclude the disclosing party form seeking
monetary damages arising out of such breach. In the event of a material breach
by the receiving Party of this Agreement, the receiving Party agrees to pay any
fees and expenses incurred by the disclosing Party enforcing this Agreement.

8.2.
No Use of Name. Without the other Party’s prior written consent, neither Party
shall use the name, trademarks, or trade dress in any sales or advertising
material, or otherwise disclose to any third party the fact that Cayman
manufactures and supplies Product to Aerie or the identity or properties of such
Product.



18



--------------------------------------------------------------------------------




8.3.
Equitable Relief. The Parties acknowledge that the unauthorized use or
disclosure of the other party’s Confidential Information may cause that Party
irreparable harm and that money damages may be inadequate to compensate that
Party for such harm. Accordingly, in addition to any other available remedies,
that Party shall be entitled to seek equitable relief, including injunctive
relief and/or specific performance, the granting of which shall not be subject
to or conditioned upon any requirement of posting a bond or other security.

8.4.
Exclusivity. In recognition of the substantial investment being made by Aerie in
establishing the arrangements with Cayman contemplated by this Agreement, the
development of substantial manufacturing know-how for the Product at Aerie’s
expense, Aerie’s purchase of certain capital equipment, and the provision by
Aerie of technical assistance, know-how and Confidential Information to
facilitate the manufacture and supply of Product, Cayman agrees that it will not
directly, or indirectly through a third party, manufacture, supply, or sell
Product, Intermediates thereof, or any other product using or in any way derived
from Aerie’s Confidential Information, in any form to any person or entity other
than Aerie or its designees for so long as this Agreement remains in effect.

ARTICLE 9.0    REPRESENTATIONS AND WARRANTIES
9.1.
Cayman. Cayman represents and warrants that: (i) it has full power to enter into
this Agreement; (ii) it has obtained all necessary corporate approvals to enter
into and execute the Agreement; (iii) it has not entered and will not enter into
any agreements with any third Party that are inconsistent with this Agreement;
(iv) Cayman shall fully comply with the requirements of any and all applicable
federal, state, local, and foreign laws, regulations, rules, and orders of any
governmental body having jurisdiction over the activities contemplated by this
Agreement; and (v) that the provisions of this Agreement, and the rights and
obligations of the Parties hereunder, are enforceable against Cayman, subject to
laws respecting creditors’ rights and general principles of equity.

9.2.
Aerie. Aerie represents and warrants that: (i) it has full power to enter into
the Agreement; (ii) it has obtained all necessary corporate approvals to enter
into and execute this Agreement; (iii) it has not entered and will not enter
into any agreements of any third Party that are inconsistent with this
Agreement; (iv) so far as it is aware as at the date of this Agreement the
manufacture of the Product at the Facility does not infringe the Intellectual
Property rights of any third party; and (v) Aerie shall fully comply with the
requirements of any and all applicable local and foreign laws, regulations,
rules, and orders of any governmental body having jurisdiction over the
activities contemplated by this Agreement; and (vi) that the provisions of this
Agreement, and the rights and obligations of the Parties hereunder, are
enforceable against Aerie, subject to laws respecting creditors’ rights and
general principles of equity.

9.3.
Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 9.0 AND ARTICLE 5.0 ABOVE,
NEITHER PARTY MAKES ANY WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED, STATUTORY,
OR OTHERWISE) WITH RESPECT TO THE SUBJECT MATTER HEREOF.

ARTICLE 10.0    INDEMNIFICATION
10.1.
Aerie. Aerie shall indemnify, defend and hold harmless Cayman, their directors,
officers, employees, agents, successors, and assigns from and against any
liabilities, expenses, or costs (including reasonable attorneys’ fees) arising
out of any claim, complaint, suit, proceeding, or cause of action (collectively,
“Claims”) against any of them by a third party (whether alleging physical injury
or death or otherwise) resulting from (i) the clinical testing of the finished
dosage incorporating the Product by or on behalf of Aerie; (ii) manufacture and
handling of the Product on behalf of Aerie and its Affiliates when in accordance
with the safety data provided by Aerie to Cayman (iii) the safety of the
finished dosage incorporating the Product distributed by or on



19



--------------------------------------------------------------------------------




behalf Aerie; (iv) the promotion, distribution, sale, handling, possession, or
use of the finished dosage incorporating the Product by or on behalf of Aerie
following its or their acceptance thereof in accordance with Section 3.3 above;
(v) an act or omission of Aerie that constitutes Gross Negligence or is
intentionally wrongful; and (vi) any material breach by Aerie of its
representations and warranties under Section 9.2 above, in each case subject to
the requirements set forth in Section 10.3 below and except, in each case, to
the extent that Cayman is obligated to indemnify Aerie for such Claim pursuant
to Section 10.2.
10.2.
Cayman. Cayman shall indemnify, defend and hold harmless Aerie and its
Affiliates, their directors, officers, employees, agents, successors, and
assigns from and against all liabilities, expenses, and costs (including
reasonable attorneys’ fees) arising out of any Claim, against any of them by a
third party (whether alleging physical injury or death or otherwise) resulting
from (i) an act or omission of Cayman that constitutes Gross Negligence or is
intentionally wrongful; (ii) any loss of Product for which Cayman bears the risk
under Section 2.7; and (iii) any breach by Cayman of any of its representations
and warranties under Section 5.1 or 9.1, in each case subject to the
requirements set forth in Section 10.3 below and except, in each case, to the
extent that Aerie is obligated to indemnify Cayman for such Claim pursuant to
Section 10.1).

10.3.
Indemnification Procedure. Any Party seeking indemnification under this ARTICLE
10.0 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) of such Claim, provided that any failure to so notify shall not
affect a Party’s right to indemnification except to the extent that such failure
materially prejudices the ability of the Indemnitor to defend against such
Claim. At the Indemnitee’s option, the Indemnitee may (i) retain sole control
over defense and settlement of the Claim, provided that Indemnitee shall not
settle such Claim without the Indemnitor’s prior consent, not to be unreasonably
withheld; or (ii) provide the Indemnitor sole control over the defense and
settlement thereof, provided that Indemnitor shall not settle such Claim without
the Indemnitee’s prior consent to the extent that such settlement requires any
admission of liability or wrongdoing or the payment of any amount by Indemnitee.
Without limiting the foregoing, with respect to Claims brought under Section
10.1 or 10.2 above and tendered to the Indemnitor pursuant to sub-section (ii)
of the previous sentence: (i) at Indemnitor’s request and expense, Indemnitee
shall provide full information and reasonable assistance to Indemnitor with
respect to such Claims; and (ii) Indemnitee, at its own expense, shall have the
right to participate with counsel of its own choosing in the defense and/or
settlement of any such Claim.

ARTICLE 11.0    GENERAL
11.1.
Assignment. The Parties agree that their rights and obligations under this
Agreement may not be assigned or otherwise transferred to a third party without
the prior written consent of the other Parties hereto. Notwithstanding the
foregoing, either Party may transfer or assign any or all of its rights and
obligations under this Agreement: (i) to an Affiliate; or (ii) to a successor to
all or substantially all of its business or assets relating to this Agreement
whether by sale, merger, operation of law, or otherwise; provided that such
assignee or transferee has agreed in writing addressed to the other Party to be
bound by the terms and conditions of this Agreement; such agreement from the
Affiliate or successor shall not be unreasonably withheld. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto, their successors, and assigns. Any purported assignment in
violation of this Section 11.1 shall be null and void.

11.2.
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of State of Delaware, U.S.A. (without giving effect to any
conflicts of laws rules thereof or of any other jurisdiction). Any dispute in
relation to this Agreement shall be subject to the exclusive jurisdiction of the
federal and state courts of the State of Delaware, U.S.A.



20



--------------------------------------------------------------------------------




11.3.
Notices. Any notice or report required or permitted to be given or made under
this Agreement by either Party shall be in writing and delivered to the other
Party at its address indicated below (or to such other address as a Party may
specify by notice hereunder) by nationally recognized courier (e.g., FedEx) or
by registered or certified mail, postage prepaid. All notices shall be effective
as of the date delivered to the addressee.

 
If to Aerie:
 
Aerie Distribution, Inc.
4301 Emperor Blvd.
Suite 400B
Durham, NC 27703, USA
Attn: VP, Manufacturing
 
 
 
CC:
 
Aerie Pharmaceuticals
135 US Highway 206
Suite 15
Bedminster, NJ 07921
Attn: General Counsel



 
If to Cayman:
 
Cayman Chemical Company, Inc.
 
1180 E. Ellsworth Road
 
Ann Arbor, MI 48108, USA
 
Attn: Shannon Stacey
 
CC: Carolyn Smith



11.4.
Limitation of Liability, SUBJECT TO THE LIMITATIONS OF SECTION 5.2, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY AFFILIATE FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, OR EXEMPLARY DAMAGES (INCLUDING, TO THE EXTENT
INDIRECT, LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME), ARISING
FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF
SAME. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY, AND THE PARTIES ACKNOWLEDGE THAT THIS PARAGRAPH
REPRESENTS A REASONABLE ALLOCATION OF RISK.

11.5.
Force Majeure. None of the Parties will be liable for its failure to perform any
of its obligations hereunder during any period in which such performance is
delayed by acts of God, fire, war, embargo, riots, strikes, or other similar
cause outside the control of such Party (a “Force Majeure Event”). In the event
of either Party being so delayed or prevented from performing its obligations,
such Party must:

11.5.1.
give notice in writing of such delay or prevention to the other party as soon as
reasonably possible stating the commencement date and extent of such delay or
prevention, the cause of such delay or prevention, and its estimated duration;



21



--------------------------------------------------------------------------------




11.5.2.
use all reasonable endeavors to mitigate the effects of such delay or prevention
upon the performance of its obligations under this Agreement; and

11.5.3.
resume performance of its obligations as soon as reasonably possible after the
removal of the cause of the delay or prevention.

11.6.
If either Party is prevented from performing its obligations by a Force Majeure
Event for more than sixteen (16) consecutive weeks (the “Affected Party”), the
Affected Party shall be considered in breach of this agreement and subject to
the terms of Section 7.2.

11.7.
Headings. Headings included herein are for convenience only, do not form a part
of this Agreement and shall not be used in any way to construe or interpret this
Agreement.

11.8.
Non-Waiver. Any waiver of the terms and conditions hereof must be explicitly in
writing. The waiver by any of the Parties of any breach of any provision hereof
by the others shall not be construed to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself.

11.9.
Severability. Should any section or portion thereof of this Agreement (including
the provisions of Section 8.4) be held invalid by reason of any law, statute, or
regulation existing now or in the future in any jurisdiction by any court of
competent authority or by a legally enforceable directive of any governmental
body, such section or portion thereof shall be validly reformed so as to
approximate the intent of the Parties as nearly as possible and render it
enforceable to the maximum extent permitted by law and, if unreformable, shall
be deemed divisible and deleted with respect to such jurisdiction, but the
Agreement shall not otherwise be affected.

11.10.
Independent Contractors. The relationship of Aerie and Cayman established by
this Agreement is that of independent contractors. Nothing in this Agreement
shall be construed to create any other relationship between Aerie and Cayman.
Neither Party shall have any right, power, or authority to assume, create or
incur any expense, liability, or obligation, express or implied, on behalf of
the other.

11.11.
Entire Agreement. The terms and provisions contained in the Agreement, including
the Exhibits hereto, constitute the entire agreement between the Parties and
shall supersede all previous communications, representations, agreements, or
understandings, either oral or written, between the Parties with respect to the
subject matter thereof. Notwithstanding the foregoing, no Party waives any
rights it may have under the Supply Agreement. No agreement or understanding
varying or extending this Agreement shall be binding upon any Party hereto,
unless set forth in a writing which specifically refers to the Agreement signed
by duly authorized officers or representatives of the respective Parties, and
the provisions hereof not specifically amended thereby shall remain in full
force and effect.

11.12.
Counterparts. This Agreement may be executed in counterparts and by facsimile or
other means of electronically imaging a signature, each of which shall be deemed
an original, but which together shall constitute one and the same instrument.



22



--------------------------------------------------------------------------------






Manufacture and Supply Agreement
IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement.




Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Shannon Stacey
 
By:
/s/ Tom Mitro
 
Shannon Stacey
 
 
Tom Mitro
 
VP Quality and Regulatory Affairs
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:10 EDT





Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Peter D. Baldwin
 
By:
/s/ Rich Rubino
 
Peter D. Baldwin
 
 
Rich Rubino
 
Chief Financial Officer
 
 
 
 
 
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:17 EDT











23



--------------------------------------------------------------------------------






Manufacture and Supply Agreement
EXHIBIT A


Cayman Specifications


Aerie API
Specification
AR-13324
Material Specification Sheet AD126 MAT





This Exhibit A is agreed to by the Parties with an effective date of 01 January
2018.




Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Shannon Stacey
 
By:
/s/ Tom Mitro
 
Shannon Stacey
 
 
Tom Mitro
 
VP Quality and Regulatory Affairs
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:10 EDT





Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Peter D. Baldwin
 
By:
/s/ Rich Rubino
 
Peter D. Baldwin
 
 
Rich Rubino
 
Chief Financial Officer
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:17 EDT









24



--------------------------------------------------------------------------------






Manufacture and Supply Agreement
EXHIBIT B


Minimum Purchase Requirements


Year
Minimum Quantity
Price per Kilogram1,2 
2018
[***] kg
Up to Minimum Quantity for
applicable Year: $[***]/kg
In excess of Minimum Quantity for applicable Year: $[***]/kg
2019
[***] kg
2020
[***] kg
2021
[***] kg
2022
[***] kg

1 Invoiced amounts will be reflective of the quantity purchased to the nearest
hundredth of a kilogram.
2 Aerie will be credited $[***] per each Aerie purchased [***].
3 If [***] Starting materials are used, Aerie will be credited $[***] per kg of
API.


For purposes of clarity the per kilogram price for the minimum quantity ordered
in any single year shall be $[***]/kg. After reaching this threshold, the per
kilogram price shall be $[***]/kg.
Payment Schedule
Milestone
Milestone Payment
Receipt of PO
Fifty Percent (50%) of the Price based on the ordered Quantity on the PO
QA Release of Product
Balance of the Price due based on the Total Yield of the applicable Batch





This Exhibit may be reviewed annually; the first such review period shall be the
third quarter of 2019, and the third quarter of subsequent years. Review may be
requested by either Party in the event of a significant change in process yield.
If such review results in changes to the Price per Kilogram a corresponding
change to the Minimum Quantity is merited.


[Signatures on the following page.]




25



--------------------------------------------------------------------------------








Manufacture and Supply Agreement
This Exhibit B is agreed to by the Parties with an effective date of 01 January
2018.
Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Shannon Stacey
 
By:
/s/ Tom Mitro
 
Shannon Stacey
 
 
Tom Mitro
 
VP Quality and Regulatory Affairs
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:10 EDT





Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Peter D. Baldwin
 
By:
/s/ Rich Rubino
 
Peter D. Baldwin
 
 
Rich Rubino
 
Chief Financial Officer
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:17 EDT





26



--------------------------------------------------------------------------------






Manufacture and Supply Agreement
EXHIBIT C
Starting Materials Usage:
Starting Material
[***]1
[***]
[***]

1Usage is based on the material that passes the SM specification following any
applicable reprocessing.
Starting Material Purification Yield:
Starting Material
Minimum Yield Targets1
for Purification of Starting Materials
[***]
[***]%
[***]
[***]%

1Minimum Yield Target quantities are based on the assumption that the material
received from the Aerie vendor is typical of material received and within
specifications.
This Exhibit C is agreed to by the Parties with an effective date of 01 January
2018.




Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Shannon Stacey
 
By:
/s/ Tom Mitro
 
Shannon Stacey
 
 
Tom Mitro
 
VP Quality and Regulatory Affairs
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:10 EDT





Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Peter D. Baldwin
 
By:
/s/ Rich Rubino
 
Peter D. Baldwin
 
 
Rich Rubino
 
Chief Financial Officer
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:17 EDT



27



--------------------------------------------------------------------------------






Manufacture and Supply Agreement
EXHIBIT D
Aerie Equipment
•[***] Reactor [***] (CAY15038)
•[***] (CAY15028)
•[***] (CAY15031)
•[***] Nutsch Filter and Spray Ball [***] (CAY15039)
•[***] Purified Water System (CAY15032)
•[***]
•Vacuum Oven (CAY15021)
•[***] Vacuum Pump (CAY15049)
•[***] Vacuum Pump (CAY15037)
•[***] Pneumatic Diaphragm Pumps (2)
•[***] Diaphragm Pump [***]
•[***] Desiccant Cabinet (CAY14033)
•[***] Data Acquisition and probes (CAY15083)
•[***] Precision Balance (CAY15022)
•[***] Precision Balance (CAY15023)
•[***] Precision Balance (CAY15026)
•[***] Wheeled Scale (CAY15025)
•[***] Stainless Steel Glove Box (CAY15046)
•[***] Temperature and Humidity Probes, Quantity 5
•[***] Gas Scrubber (CAY15050)
•[***] Freezer (CAY17034)
•[***] Filter Housing (CAY16036)
•[***] Mechanical Platform
•[***] (TBD)
•[***] (TBD)


[Signatures on the following page.]


28



--------------------------------------------------------------------------------






Manufacture and Supply Agreement
This Exhibit D is agreed to by the Parties with an effective date of 01 January
2018.




Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Shannon Stacey
 
By:
/s/ Tom Mitro
 
Shannon Stacey
 
 
Tom Mitro
 
VP Quality and Regulatory Affairs
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:10 EDT





Cayman Chemical Company, Inc.
 
Aerie Distribution, Inc.
 
 
 
 
 
By:
/s/ Peter D. Baldwin
 
By:
/s/ Rich Rubino
 
Peter D. Baldwin
 
 
Rich Rubino
 
Chief Financial Officer
 
 
 
Date:
20 Apr 2018
 
Date:
20-Apr-2018 18:17 EDT

































29

